


Exhibit 10.20

 

RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement (this “Agreement”) is entered into as of
                 , 2019 between Sirius International Insurance Group, Ltd., (the
“Company”) its successors and assigns, and                         (the
“Executive”).

 

WHEREAS, as a condition of the Executive’s participation in the Sirius Group
Severance and Change in Control Plan, as evidenced by the Participation
Agreement between the Company and the Executive dated as of
                               , and the Executive’s receipt of
severance-related benefits under equity compensation awards granted under the
Sirius Group 2018 Omnibus Incentive Plan (collectively, the “Additional
Compensation”), the Executive has agreed to the terms of this Agreement;

 

WHEREAS, the Executive acknowledges that in the course of the Executive’s
employment with the Company or one of its affiliates (the “Company Group”), the
Executive has and will become familiar with Confidential Information (as defined
below) and have access to other valuable and unique information or persons
concerning the Company Group and that the Executive’s services will be of
special, unique and extraordinary value to the Company Group; and

 

WHEREAS, the Executive acknowledges that the Executive has carefully reviewed
the agreements governing the Additional Compensation and this Agreement and has
decided that the Executive wishes to enter into it on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Additional Compensation and the overall employment relationship
between the Company and the Executive, the adequacy and sufficiency of which are
hereby acknowledged, and in order to avoid irreparable harm to the Company
Group, the Company and the Executive hereby agree as follows:

 

1.              Access to Confidential Information. The Executive acknowledges
that the Executive is employed by a member of the Company Group in a capacity in
which the Executive will be provided the opportunity (and access) to develop
and/or contribute to the Company Group’s customers, Confidential Information (as
defined herein), and the Company Group’s goodwill, and the Executive and the
Company mutually desire to provide for the protection of the Company’s business,
goodwill, trade secrets, Confidential Information, customer relationships and
other legitimate business interests.  Accordingly, in consideration of the
overall employment relationship between the Company and the Executive, the
Executive’s eligibility for the Additional Compensation, the Company’s agreement
to provide the Executive with access to Confidential Information, the Company’s
customers and goodwill, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Executive agrees that the
foregoing is more than adequate consideration for the below restrictive
covenants.

 

--------------------------------------------------------------------------------



 

2.              Non-Competition.

 

a.                                      The Executive agrees that while employed
with a member of the Company Group and for a period of [12 months] [six months]
[three months] following the termination of such employment (such period, the
“Restriction Period”), the Executive shall not directly or indirectly, own any
interest in, manage, control, finance, participate in, consult with, or render
any services to any activity or business, on the Executive’s behalf or for any
other person or entity, or affiliate, whether or not for remuneration (be such
remuneration direct or indirect, contingent or otherwise), which (i) may result
in a conflict of interest or otherwise adversely affect the proper discharge of
the Executive’s duties with and responsibilities to the Company or (ii) competes
(in a line of business within the Executive’s scope of authority or
responsibilities) with, or interferes with the operation of, the Company Group,
provided, however, that this provision shall not prohibit the Executive from
being a passive owner of not more that 1% of the outstanding stock of any
company that is publicly traded as long as the Executive has no active
participation in the business of such company.  Any provision of this Agreement
to the contrary notwithstanding, it shall not be a violation of this Section 2
for the Executive to provide services to a subsidiary, division or affiliate of
a business that competes with the Company Group, provided that, such subsidiary,
division or affiliate is not itself engaged, directly or indirectly, in
competition with the Company one of its subsidiaries and the Executive does not,
directly or indirectly, provide services to, or have responsibilities regarding,
such business that competes with the Company Group.

 

b.                                      In any case where the Executive is not
entitled to any severance benefits pursuant to the Sirius Group Severance and
Change in Control Plan (the “Severance Plan”), as evidenced by the Participation
Agreement between the Company and the Executive, then, subject to the exceptions
stated below in Section 2(d) below, if the Company seeks to enforce the
non-compete restrictive covenant set forth in Section 2(a) above, the Company
shall, as compensation for the non-compete restrictive covenant as set forth
above, (i) continue to pay to the Executive during the Restriction Period an
amount equal to the Executive’s base salary as in effect prior to the
termination of the Executive’s employment, reduced by the compensation (based on
the total annual fixed and target compensation) which the Executive earns during
the Restriction Period (“New Monthly Compensation”) and (ii) if the Executive
timely and properly elects health continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), reimburse the
Executive for the difference between the monthly COBRA premium paid by the
Participant during the Restriction Period, including any administrative fee, and
the monthly premium paid by similarly situated active employees, which
reimbursements shall be paid by the 10th of the month immediately following the
month in which the Executive remits the premium payment.  Additional Monthly
Compensation shall not be paid in the event of the Executive’s breach of the
non-competition restrictive covenant in Section 2(a).

 

c.                                       In any case where Section 2(b) applies,
after the termination of employment, the Executive is required to inform the
Company in writing of the level of the Executive’s New Monthly Compensation.
Such written information shall be provided to the Company no later than on the
15th day of each month. In the event such written information is not provided in
accordance with this Section 2(b), it shall be understood that the Executive has
not suffered any loss of income with regards to the concerned month, but
Section 2(a) shall still apply.

 

--------------------------------------------------------------------------------



 

d.                                      In any case where Section 2(b) applies,
compensation according to Section 2(b) shall not be paid if the employment
expires (i) due to the Executive’s death, disability or retirement or (ii) due
to the termination of the Executive’s employment for Cause, as defined in the
Severance Plan.

 

e.                                       In any case where Section 2(b) applies,
the Company may after the Executive’s termination of employment and throughout
the Restriction Period at any time unilaterally either limit the application of
the non-competition restrictive covenant or completely release the Executive
from the non-competition restrictive covenant. In the event of a full release
from the non-competition restrictive covenant, the Company shall be released
from the obligation to pay Additional Monthly Compensation in accordance with
Section 2(b) above.

 

3.              Non-Solicitation.  The Executive further agrees that, during the
Restriction Period, the Executive shall not directly or indirectly, on the
Executive’s behalf or for any other person or entity, or affiliate: (i) hire any
employee of the Company Group, or induce or attempt to induce any employee of
the Company Group to leave the employ of the Company Group; (ii) hire any person
who was an employee of the Company Group at any time during the twelve-month
period preceding such hiring; or (iii) induce or attempt to induce any
Restricted Customer (as defined herein) to cease doing business with the Company
Group, or to reduce the level of business conducted with the Company Group. 
“Restricted Customer,” for purposes of this Agreement, means any former,
existing or prospective customer, supplier, licensee, lender, licensor or other
business relation of the Company Group, except that “Restricted Customer” shall
not include any person with respect to whom Executive had no contact during
Executive’s employment or any person with whom Executive had a demonstrable
pre-existing business relationship prior to entering the employ of the Company
Group.  Anything herein to the contrary notwithstanding, it shall not be a
violation of this Section 3 if (y) the Executive furnishes to a third party a
reference as to any employee or former employee of the Company Group or (z) an
entity with which the Executive is associated hires or engages any employee of
the Company Group provided the Executive was not, directly or indirectly,
involved in hiring or identifying such person as a potential recruit or
assisting in the recruitment and the targeting or recruitment was done via a
broad based (and not specifically targeted at such individual) approach, such as
solely through a posting on a job(s) website.

 

4.              Confidential Information.

 

a.                                      The Executive shall use his or her best
efforts and diligence, both during and after the Executive’s employment with the
Company Group, to protect the confidential, trade secret and/or proprietary
character of all Confidential Information (as defined below) and the Executive
shall not directly or indirectly (intentionally, negligently or otherwise)
disclose any Confidential information without the prior written consent of a
different duly authorized Company employee with such consent provided in good
faith and not subject to any conflicts of interest, except as may be necessary
for the performance of the Executive’s duties for the Company.  For purposes of
this Agreement, “Confidential Information” means all information concerning
trade secrets, knowhow, software, developments, inventions, processes,
technology, designs, financial data, strategic business plans or any other
proprietary or confidential information of the Company, in any form or media,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and
marketing.  The

 

--------------------------------------------------------------------------------



 

Executive understands that Confidential Information may or may not be labeled as
such, and the Executive shall treat all information that appears to be
Confidential Information as confidential.  The Executive acknowledges that any
Confidential Information that ceases to no longer not be generally known to the
public due to Executive’s breach of this Agreement shall continue to be
considered and treated as Confidential Information by the Executive.

 

b.                                      Notwithstanding anything else in this
Agreement, this Agreement shall not prohibit the Executive from, in confidence,
reporting possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (together, “Government Agencies”), or, in confidence, to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law or any disclosure that is protected under any whistleblower provision
promulgated under federal law.  The Executive further understands that this
Agreement does not limit the Executive’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  Additionally, without
informing the Company prior to any such disclosure, if the Executive files a
lawsuit against the Company for retaliation for reporting a suspected violation
of law, the Executive may, in confidence, disclose Confidential Information to
the Executive’s attorney and use the Confidential Information in the court
proceeding or arbitration, provided the Executive files any document containing
the Confidential Information under seal and does not otherwise disclose the
Confidential Information, except pursuant to court order. Without prior
authorization of the Company, however, the Company does not authorize the
Executive to disclose to any third party (including any government official or
any attorney the Executive may retain) communications that are covered by the
Company’s attorney-client privilege.

 

c.                                       Upon termination of the Executive’s
employment with the Company for any reason, with respect to any Confidential
Information, the Executive agrees to promptly destroy, delete, and/or return to
the Company all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in the Executive’s
possession or control at the time of such termination (including any of the
foregoing stored or located in the Executive’s office, home, laptop or other
computer or any cloud apparatus or remote storage capacity whether or not
Company property) that contain Confidential Information.  Anything to the
contrary notwithstanding, nothing in this Section 4(c) shall prevent the
Executive from retaining a computer, papers and other materials of a personal
nature, including personal diaries, calendars and Rolodexes, information
relating to the Executive’s compensation or relating to reimbursement of
expenses, information that the Executive reasonably believes may be needed for
tax purposes, and copies of plans, programs and agreements relating to the
Executive’s compensation, provided that the Executive may only disclose Company
related information, in confidence, to Executive’s attorney or accountant.  For
the sake of clarity, if the Executive retains a computer or access to any
storage location or device, he or she shall delete any information contained
therein that the Executive is not permitted to retain under this Section 4(c).

 

--------------------------------------------------------------------------------



 

5.              Non-Disparagement.  Subject to applicable law, during and after
the Executive’s employment with the Company Group, (i) the Executive shall not
make, either directly or indirectly, any oral or written negative, disparaging
or adverse statements or representations of or concerning any member of the
Company Group, any of their clients, customers or businesses, or any of their
current or former officers, directors, employees or shareholders; provided,
however, that nothing in this Section 5 shall prohibit (i) the Executive from
disclosing truthful information if legally required (whether by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) or (ii) the Executive from acting in
good faith to enforce Executive’s rights under any compensation arrangement
between Executive and the Company.

 

6.              Intellectual Property.

 

a.              If, prior to the date hereof, the Executive has created,
invented, designed, developed, contributed to or improved any works of
authorship, inventions, intellectual property, materials, documents or other
work product (including, without limitation, research, reports, software,
databases, systems, applications, presentations, textual works, content, or
audiovisual materials) (“Works”), either alone or with third parties via
employment with the Company Group (“Prior Works”), the Executive hereby grants
each member of the Company Group, to the extent of any rights the Executive
possesses therein, a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company Group’s current and future business.

 

b.                                      If the Executive creates, invents,
designs, develops, contributes to or improves any Works, either alone or with
third parties, at any time during the Executive’s employment by the Company and
within the scope of such employment (“Company Works”), the Executive shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the extent the Executive then possesses and to the
maximum extent permitted by applicable law, all rights and intellectual property
rights therein (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) to each member the
Company Group to the extent ownership of any such rights does not vest
originally in a member of the Company Group.

 

c.                                       The Executive agrees to keep and
maintain reasonable records of all Company Works. The records will be available
to and remain the sole property and intellectual property of the Company at all
times, as well as potentially being deemed to be Confidential Information.

 

d.                                      The Executive shall, to the extent
reasonable, take all actions and execute all requested documents (including any
licenses or assignments required by a government contract) at the Company’s
expense (but without further remuneration) to assist the Company in validating,
maintaining, protecting, enforcing, perfecting, recording, patenting or
registering any of the Company’s rights in the Prior Works and Company Works. 
If, to the extent the Company is unable to secure the Executive’s signature on
any document for this purpose, then the Executive hereby irrevocably designates
and appoints the Company and its duly authorized

 

--------------------------------------------------------------------------------



 

officers and agents as the Executive’s agent and attorney in fact, to act for
and on the Executive’s behalf and stead to execute any documents and to do all
other lawfully permitted acts in connection with the foregoing.

 

7.              Reasonableness of Restrictions. The Executive acknowledges and
agrees that the Company has invested substantial amounts of time, effort, and
money developing legitimate business interests, including but not limited to
Confidential Information; relationships with employees, customers and other
counterparties; and highly valuable goodwill; and that these business interests
are key to the Company’s competitive advantages. The Executive also acknowledges
and agrees that the Company’s legitimate business interests will retain
continuing vitality throughout and beyond the Executive’s employment. Therefore,
the Executive agrees that if a court holds that the restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum duration, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum duration, scope and area permitted by law. The Executive further
acknowledges that the Executive will be reasonably able to earn a living without
violating the terms of this Agreement.

 

8.              Extension of Restrictions for Violation.  If the Executive
violates any of the terms of this Agreement and the Company is required to take
legal action to enforce such terms, the Restricted Period shall automatically be
extended by the period the Executive was in breach, such that the Executive does
not engage in any of the activities proscribed by this Agreement for the full
period of the relevant restriction.

 

9.              Remedies. The Executive acknowledges and agrees that the Company
has a legitimate interest in protecting and in preventing the Executive from
violating this Agreement. The Executive further acknowledges that the Company
would be immediately and irreparably harmed, and that such harm would not be
readily susceptible to measurement in economic terms or economic compensation
and therefore, money damages would not be an adequate remedy, if the Executive
were to violate the terms of this Agreement or if any of sections of this
Agreement were not specifically enforced.  The Executive therefore agrees that
in the event of a violation, threatened violation or inevitable violation of
this Agreement, the Company and its successors or assigns may, in addition to
other rights and remedies existing in their favor, are entitled to specific
performance, preliminary and permanent injunctive relieve or other equitable
remedies in order to enforce or prevent any violations of this Agreement.

 

10.       Warranty.  The Executive represents and warrants that the Executive is
not a party to any non-compete restrictive covenant or related contractual
limitation that would interfere with or hinder the Executive’s ability to
undertake the obligations and expectations of employment with the Company.

 

11.       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed,

 

--------------------------------------------------------------------------------



 

construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

12.       Notices.  Notices and all other communications provided for herein
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid (or in a foreign country such similar
method), addressed as follows:

 

If to the Company:

Sirius International Insurance Group, Ltd.
14 Wesley Street, 5th Floor

Hamilton HM11 Bermuda
Attention:  Group General Counsel

 

 

If to the Executive:

At the most recent address
on file with the Company

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

13.       Survival.  The terms of this Agreement shall survive any termination
of employment, and unless otherwise directly provided for in a superseding
document, shall be deemed to survive any superseding such document with respect
to periods prior to the effective date of such superseding document.

 

14.       Complete Agreement.  This Agreement and the agreements governing the
Additional Compensation constitute the complete agreement between the Executive
and the Company concerning the subject matter therein and they supersede and
replace in its entirety any prior written or oral understandings entered into
between the Executive and the Company.  Notwithstanding the foregoing, to the
extent the Executive was subject to restrictive covenants prior to the execution
of this Agreement, such restrictive covenants shall continue to remain in full
force and effect with respect to any conduct or actions prior to the execution
of this Agreement.

 

15.       Successors and Assigns.  This Agreement shall be enforceable by the
Executive and Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns.  In the
event of the consummation of a transaction initiated by the Company involving
the formation of a direct or indirect holding company of the Company for an
internal legal or business purpose in which the holders of the outstanding
voting securities of the Company become the holders of the outstanding voting
securities of such holding company in substantially the same proportions, all
references to the Company or the Company Group herein shall be deemed to be
references to the new holding company.

 

16.       Arbitration.  The Executive agrees that any and all disputes under
this Agreement shall be subject to and be settled by binding arbitration by a
panel of three arbitrators in accordance with the commercial arbitration
rules of the American Arbitration Association.  The arbitration proceedings will
be located in New York City, New York.  The arbitrators are not empowered to
award damages in excess of compensatory damages and no party shall be entitled
to any damages in excess of compensatory damages.  Judgment upon any arbitration
award may be

 

--------------------------------------------------------------------------------



 

entered into any court having jurisdiction thereof and the parties consent to
the jurisdiction of any court of competent jurisdiction located in the State of
New York.  BY EXECUTING THIS AGREEMENT, EXECUTIVE WAIVES ANY RIGHT THAT THE
EXECUTIVE MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A
COURT TRIAL OF ANY CLAIM ALLEGED BY EXECUTIVE.

 

17.       GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN NEW YORK,
AND, TO THE EXTENT NOT PREEMPTED BY EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974 OR OTHER FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.  By executing
this Agreement, the Executive and the Company hereby irrevocably consent to, and
agree not to object or assert any defense or challenge to, the jurisdiction and
venue of the state and federal courts located in New York City, New York, and
agree that any claim which, subject to Section 16 above, may be brought in a
court of law or equity may be brought in any such New York City, New York court.

 

18.       Amendment and Waiver.  The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

19.       Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------
